Per Curiam:

This is a controversy between Becker, the administrator of an estate, and Baker, the owner of a claim against the estate, proved and classified as a fifth-class claim. The controversy arose over the distribution of the proceeds of cattle belonging to the estate, sold by the administrator and reported to the probate court. It *832was contended by tlie administrator in the probate court that the cattle were, at the time they were sold by him', encumbered by a chattel mortgage, and that the proceeds should be withdrawn from the general assets of the estate for the purpose of discharging the lien of the mortgage upon the cattle, the amount of the mortgage exceeding the amount received by the administrator for the cattle. The probate court refused so to order, but ordered payment made of the claims proved and classified against the estate in the order of their classification. The district coart, upon appeal, directed the proceeds of the cattle to be withdrawn from the general assets of the estate for the purpose of' discharging the mortgage on the cattle. To reverse this order the claimant brings error.
The manifest equity of the order of the district court is apparent. It is, however, contended that the chattel mortgage was not renewed within thirty days next preceding the expiration of one year from the time it was recorded, and hence it ceased to be a lien on the cattle. The record discloses that the mortgage was afterward renewed, and at the time claimant became a creditor of the estate was a valid mortgage.
Again, it is contended that the evidence was insufficient to establish the identity of the cattle sold with those covered by the mortgage. We have examined the record and find that the judgment is amply supported by testimony.
The order made by the district court is right and must be affirmed.